EXHIBIT 10.1

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of September 14,
2006, is made by and between Congaree Bancshares, Inc. a South Carolina
corporation (the “Employer” or the “Company”), which is the holding company for
Congaree State Bank (In Organization), a proposed state chartered bank (the
“Bank”), and Charlie Lovering, an individual resident of South Carolina (the
“Executive”).

        The Employer is in the process of organizing the Bank, and the Executive
has agreed to serve as Executive Vice President and Chief Financial Officer of
the Bank and the Company. Upon completion of the organization of the Bank, the
Bank will automatically become a party to this Agreement, and all references to
the term “Employer” as used herein shall refer to the Company and the Bank.

        The Employer recognizes that the Executive’s contribution to the growth
and success of the Bank during its organization and initial years of operations
will be a significant factor in the success of the Bank. The Employer desires to
provide for the employment of the Executive in a manner which will reinforce and
encourage the dedication of the Executive to the Bank and promote the best
interests of the Bank and its shareholders. The Executive is willing to serve
the Employer on the terms and conditions herein provided. Certain terms used in
this Agreement are defined in Section 17 hereof.

        This Agreement will be submitted to the South Carolina Board of
Financial Institutions and the FDIC in connection with the regulatory
applications related to the formation of the Bank. The parties hereto agree to
any amendments to this Agreement as may be required in connection with obtaining
such regulatory approvals.

        In consideration of the foregoing, the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

        1.         Employment. The Employer shall employ the Executive, and the
Executive shall serve the Employer, as Executive Vice President and Chief
Financial Officer of the Bank and of the Company upon the terms and conditions
set forth herein. The Executive shall have such authority and responsibilities
consistent with his position as are set forth in the Company’s or the Bank’s
Bylaws or assigned by the Company’s or the Bank’s Board of Directors
(collectively, the “Board”) from time to time. The Executive shall devote his
full business time, attention, skill and efforts to the performance of his
duties hereunder, except during periods of illness or periods of vacation and
leaves of absence consistent with Bank policy. The Executive may devote
reasonable periods to service as a director or advisor to other organizations,
to charitable and community activities, and to managing his personal
investments, provided that such activities do not materially interfere with the
performance of his duties hereunder and are not in conflict or competitive with,
or adverse to, the interests of the Company or the Bank.

        2.         Term. Unless earlier terminated as provided herein, the
Executive’s employment under this Agreement shall commence on the date hereof
and be for a term of 3 years (the “Initial Term”). The employment shall be
extended for additional terms of one year each (“Additional Term”) unless a
Notice of Termination, as defined hereinafter, shall be delivered by the Bank
and the Company to Executive not less than six months prior to the end of the
Initial Term or six months prior to the end of the Additional Term, if
applicable. Notwithstanding the foregoing, the term of employment hereunder will
end on the date that the Executive attains the retirement age, if any, specified
in the Company’s or Bank’s Bylaws or by the Board. A Notice of Termination shall
mean a written notice of termination from the Company or the Executive which
specifies an effective date of termination, indicates the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

--------------------------------------------------------------------------------

        3.        Compensation and Benefits.

                        (a)        Starting September 14, 2006, the Employer
shall pay the Executive an initial annual base salary of $105,000, plus yearly
medical insurance premiums on the same basis as other employees are paid as
determined by the Board. Prior to the date the Bank opens for business to the
public (the “Opening Date”), the salary will be paid monthly. Following the
Opening Date, the salary will be paid in accordance with the Bank’s standard
payroll procedures. The Board (or an appropriate committee of the Board) shall
review the Executive’s performance and salary at least annually and may increase
the Executive’s base salary if it determines in its sole discretion that an
additional increase is appropriate.

                        (b)        The Executive shall be eligible to receive a
cash bonus equaling up to 50% of the pervious years salary and compensation if
the Bank achieves certain performance levels established by the board of
directors from time to time (the “Bonus Plan”).

                        (c)        The Executive, along with all other eligible
employees of the Company, shall participate in the Bank’s long-term equity
incentive program and be eligible for the grant of stock options, restricted
stock, and other awards thereunder or under any similar plan as and when such
plan is adopted by the Company. As soon as an appropriate stock option plan is
adopted by the Board, the Company shall grant to the Executive an option to
purchase a number of shares of Common Stock equal to 2.5% of the number of
shares sold in the initial stock offering. The award agreement for the stock
option shall provide that one-third of the shares subject to the option will
vest on each of the first five anniversaries of the Opening Date, but only if
the Executive remains employed by the Company or one of its subsidiaries on such
date, and shall contain other customary terms and conditions. The exercise price
of the options will be equal to the fair market value of the stock on the date
of grant.

                        (d)        The Executive shall participate in all
retirement, health, welfare and other benefit plans or programs of the Employer
now or hereafter applicable generally to employees of the Employer or to a class
of employees that includes senior executives of the Employer. The Executive
shall receive 20 days of vacation each year during the Term.

                        (e)       The Employer shall provide the Executive with
a term life insurance policy providing for death benefits totaling ($500,000)
payable to the Executive’s spouse and heirs and ($500,000) payable to the
Employer, and the Executive shall cooperate with the Employer in the securing
and maintenance of such policy. If the Executive is taxed by state or federal
authorities with respect to Employer’s payment of the key man life insurance
policy, Executive’s compensation payable hereunder shall be increased, on a tax
gross-up basis, so as to reimburse the Executive for the additional tax payable
by the Executive with respect to such tax gross-up payments hereunder, so that
the Executive shall be, after payment of all taxes, in the same financial
position as if no taxes with respect to the key man life insurance policy had
been imposed upon him.

                         (f)        The Employer shall provide the Executive
with an automobile or an allowance of $750 per month. Insurance, taxes and other
related automobile expenses shall also be paid by the Bank.

        4.        Termination.

                         (a)    The Executive’s employment under this Agreement
may be terminated prior to the end of the Term only as follows, and the effect
of such termination shall be as set forth in Sections 4(b) through 4(j):

          (i)          upon the death of the Executive;


          (ii)          upon the disability of the Executive for a period of 180
days which, in the opinion of the Board of Directors, renders him unable to
perform the essential functions of his job and for which reasonable
accommodation is unavailable. For purposes of this Agreement, a “disability” is
defined as a physical or mental impairment that substantially limits one or more
major life activities, and a “reasonable accommodation” is one that does not
impose an undue hardship on the Employer;


2

--------------------------------------------------------------------------------

          (iii)         by the Employer for Cause upon delivery of a Notice of
Termination to the Executive;


          (iv)          by the Executive for Good Reason upon delivery of a
Notice of Termination to the Employer within a 90-day period beginning on the
30th day after the occurrence of a Change in Control or within a 90-day period
beginning on the one year anniversary of the occurrence of a Change in Control;


          (v)         by the Employer if its effort to organize the Bank is
abandoned, or if the Company or the Bank receives notice or otherwise has reason
to believe that it will not receive approval of any bank regulatory application
in connection with the formation of the Bank and the Board determines in good
faith that the Executive’s actions, inactions, lack of experience, or background
was a material factor in the failure to obtain such approval;


          (vi)          by the Employer without Cause upon delivery of a Notice
of Termination; and


          (vii)         by the Executive effective upon the 30th day after
delivery of a Notice of Termination.


                      (b)    If the Executive’s employment is terminated because
of the Executive’s death, the Executive’s estate shall receive any sums due him
as base salary and reimbursement of expenses through the end of the month during
which death occurred, plus any bonus earned or accrued under the Bonus Plan
through the date of death (including any amounts awarded for previous years but
which were not yet vested) and a pro rata share of any bonus with respect to the
current fiscal year which had been earned as of the date of the Executive’s
death.

                      (c)    During the period of any incapacity leading up to
the termination of the Executive’s employment as a result of disability, the
Employer shall continue to pay the Executive his full base salary at the rate
then in effect and all perquisites and other benefits (other than any bonus)
until the Executive becomes eligible for benefits under any long-term disability
plan or insurance program maintained by the Employer, provided that the amount
of any such payments to the Executive shall be reduced by the sum of the
amounts, if any, payable to the Executive for the same period under any
disability benefit or pension plan of the Employer or any of its subsidiaries.
Furthermore, the Executive shall receive any bonus earned or accrued under the
Bonus Plan through the date of incapacity (including any amounts awarded for
previous years but which were not yet vested) and a pro rata share of any bonus
with respect to the current fiscal year which had been earned as of the date of
the Executive’s incapacity.

                      (d)    If the Executive’s employment is terminated for
Cause as provided above, or if the Executive resigns (except for a termination
of employment pursuant to Section 4(e)), the Executive shall receive any sums
due him as base salary and reimbursement of expenses through the date of such
termination.

                      (e)    If the Executive’s employment is terminated (1) by
the Executive pursuant to clause (iv) of Section 4(a) or (2) by the Employer
pursuant to clause (vi) of Section 4(a) following a Change in Control, then in
addition to other rights and remedies available in law or equity, the Executive
shall be entitled to the following:

          (i)          the Employer shall pay the Executive in cash within
fifteen days of the Termination Date severance compensation in an amount equal
to 100% of his then current monthly base salary each month for 18 months from
the Termination Date, plus any bonus earned or accrued under the Bonus Plan
through the Termination Date (including any amounts awarded for previous years
but which were not yet vested) and a pro rata share of any bonus with respect to
the current fiscal year which had been earned as of the Termination Date; and


          (ii)    for a period of one year following the Termination Date (the
“Continuation Period”), the Employer shall at its expense continue on behalf of
the Executive and his dependents


3

--------------------------------------------------------------------------------

  and beneficiaries the life insurance, disability, medical, dental, and
hospitalization benefits provided (x) to the Executive at any time during the
90-day period prior to the Change in Control or at any time thereafter or (y) to
other similarly situated executives who continue in the employ of the Employer
during the Continuation Period. Such coverage and benefits (including
deductibles and costs) shall be no less favorable to the Executive and his
dependents and beneficiaries than the most favorable of such coverages and
benefits during any of the periods referred to above. The Employer’s obligation
hereunder with respect to the foregoing benefits shall be limited to the extent
that the Executive obtains any such benefits pursuant to a subsequent employer’s
benefit plans, in which case the Employer may reduce the coverage of any
benefits it is required to provide the Executive hereunder as long as the
aggregate coverages and benefits of the combined benefit plans is no less
favorable to the Executive than the coverages and benefits required to be
provided hereunder. This subsection (ii) shall not be interpreted so as to limit
any benefits to which the Executive or his dependents or beneficiaries may be
entitled under any of the Employer’s employee benefit plans, programs, or
practices following the Executive’s termination of employment, including,
without limitation, retiree medical and life insurance benefits.


                      (f)    If the Executive’s employment is terminated
pursuant to clause (v) of Section 4(a), the Executive shall receive any sums due
him as base salary and reimbursement of expenses through the date of such
termination.

                      (g)    If the Employer terminates the Executive’s
employment pursuant to clause (vi) of Section 4(a) before a Change in Control,
the Employer shall pay to the Executive severance compensation in an amount
equal to 100% of his then current monthly base salary each month for 12 months
from the date of termination, plus any bonus earned or accrued under the Bonus
Plan through the date of termination (including any amounts awarded for previous
years but which were not yet vested) and a pro rata share of any bonus with
respect to the current fiscal year which had been earned as of the date of the
Executive’s termination.

                      (h)    With the exceptions of the provisions of this
Section 4, and the express terms of any benefit plan under which the Executive
is a participant, it is agreed that, upon termination of the Executive’s
employment, the Employer shall have no obligation to the Executive for, and the
Executive waives and relinquishes, any further compensation or benefits
(exclusive of COBRA benefits). At the time of termination of employment, the
Employer and the Executive shall enter into a mutually satisfactory form of
release acknowledging such remaining obligations and discharging both parties,
as well as the Employer’s officers, directors and employees with respect to
their actions for or on behalf of the Employer, from any other claims or
obligations arising out of or in connection with the Executive’s employment by
the Employer, including the circumstances of such termination.

                      (i)    If applicable, in the event that the Executive’s
employment is terminated for any reason, the Executive shall (and does hereby)
tender his resignation as a director of the Company, the Bank, and any other
subsidiaries, effective as of the date of termination.

                      (j)    The parties intend that the severance payments and
other compensation provided for herein are reasonable compensation for the
Executive’s services to the Employer and shall not constitute “excess parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986 and any regulations thereunder. To prevent the aggregate payments or
benefits to be made or afforded to the Executive as provided for herein from
constituting an excess parachute payment, the severance payments will be
reduced, if necessary, to an amount, the value of which is one dollar less than
an amount equal to three times the Executive’s “base amount,” as determined in
accordance with Section 280G. The allocation of any reduction required with
respect to the severance payments shall be determined by the Executive.

        5.        Ownership of Work Product. The Employer shall own all Work
Product arising during the course of the Executive’s employment (prior, present
or future). For purposes hereof, “Work Product” shall mean all intellectual
property rights, including all Trade Secrets, U.S. and international copyrights,
patentable inventions, and other intellectual property rights in any
programming, documentation, technology or other work product that relates to the
Employer, its business or its customers and that the Executive conceives,
develops, or

4

--------------------------------------------------------------------------------

delivers to the Employer at any time during his employment, during or outside
normal working hours, in or away from the facilities of the Employer, and
whether or not requested by the Employer. If the Work Product contains any
materials, programming or intellectual property rights that the Executive
conceived or developed prior to, and independent of, the Executive’s work for
the Employer, the Executive agrees to point out the pre-existing items to the
Employer and the Executive grants the Employer a worldwide, unrestricted,
royalty-free right, including the right to sublicense such items. The Executive
agrees to take such actions and execute such further acknowledgments and
assignments as the Employer may reasonably request to give effect to this
provision.

        6.        Protection of Trade Secrets. The Executive agrees to maintain
in strict confidence and, except as necessary to perform his duties for the
Employer, the Executive agrees not to use or disclose any Trade Secrets of the
Employer during or after his employment. “Trade Secret” means information,
including a formula, pattern, compilation, program, device, method, technique,
process, drawing, cost data or customer list, that: (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

        7.        Protection of Other Confidential Information. In addition, the
Executive agrees to maintain in strict confidence and, except as necessary to
perform his duties for the Employer, not to use or disclose any Confidential
Business Information of the Employer during his employment and for a period of
24 months following termination of the Executive’s employment. “Confidential
Business Information” shall mean any internal, non-public information (other
than Trade Secrets already addressed above) concerning the Employer’s financial
position and results of operations (including revenues, assets, net income,
etc.); annual and long-range business plans; product or service plans; marketing
plans and methods; training, educational and administrative manuals; customer
and supplier information and purchase histories; and employee lists. The
provisions of Sections 6 and 7 shall also apply to protect Trade Secrets and
Confidential Business Information of third parties provided to the Employer
under an obligation of secrecy.

        8.        Return of Materials. The Executive shall surrender to the
Employer, promptly upon its request and in any event upon termination of the
Executive’s employment, all media, documents, notebooks, computer programs,
handbooks, data files, models, samples, price lists, drawings, customer lists,
prospect data, or other material of any nature whatsoever (in tangible or
electronic form) in the Executive’s possession or control, including all copies
thereof, relating to the Employer, its business, or its customers. Upon the
request of the Employer, the Executive shall certify in writing compliance with
the foregoing requirement.

        9.        Restrictive Covenants.

                      (a)        No Solicitation of Customers. During the
Executive’s employment with the Employer and for a period of 12 months
thereafter, the Executive shall not (except on behalf of or with the prior
written consent of the Employer), either directly or indirectly, on the
Executive’s own behalf or in the service or on behalf of others, (A) solicit,
divert, or appropriate to or for a Competing Business, or (B) attempt to
solicit, divert, or appropriate to or for a Competing Business, any person or
entity that is or was a customer of the Employer or any of its Affiliates at any
time during the 12 months prior to the date of termination and with whom the
Executive has had material contact.

                      (b)        No Recruitment of Personnel. During the
Executive’s employment with the Employer and for a period of 12 months
thereafter, the Executive shall not, either directly or indirectly, on the
Executive’s own behalf or in the service or on behalf of others, (A) solicit,
divert, or hire away, or (B) attempt to solicit, divert, or hire away, to any
Competing Business located in the Territory, any employee of or consultant to
the Employer or any of its Affiliates, regardless of whether the employee or
consultant is full-time or temporary, the employment or engagement is pursuant
to written agreement, or the employment is for a determined period or is at
will. For purposes of this Section, “employee of or consultant to the Employer”
shall mean (A) any individual employed by the Employer at the time of the actual
or attempted solicitation, diversion or hiring, or (B) any individual employed
by the Employer at the time of Employee’s termination of employment with the
Employer.


5

--------------------------------------------------------------------------------

                      (c)        Non-Competition Agreement. During the
Executive’s employment with the Employer and for a period of 12 months
thereafter, the Executive shall not (without the prior written consent of the
Employer) compete with the Employer or any of its Affiliates by, directly or
indirectly, forming, serving as an organizer or officer of, or consultant to, or
acquiring or maintaining more than a 1% passive investment in, a depository
financial institution or holding company therefor if such depository institution
or holding company has one or more offices or branches located in the Territory.
Notwithstanding the foregoing, the Executive may serve as an officer of or
consultant to a depository institution or holding company therefor even though
such institution operates one or more offices or branches in the Territory, if
the Executive’s employment does not directly involve, in whole or in part, the
depository financial institution’s or holding company’s operations in the
Territory.

        10.       Independent Provisions. The provisions in each of the above
Sections 9(a), 9(b), and 9(c) are independent, and the unenforceability of any
one provision shall not affect the enforceability of any other provision.

        11.       Successors; Binding Agreement. The rights and obligations of
this Agreement shall bind and inure to the benefit of the surviving corporation
in any merger or consolidation in which the Employer is a party, or any assignee
of all or substantially all of the Employer’s business and properties. The
Executive’s rights and obligations under this Agreement may not be assigned by
him, except that his right to receive accrued but unpaid compensation,
unreimbursed expenses and other rights, if any, provided under this Agreement
which survive termination of this Agreement shall pass after death to the
personal representatives of his estate.

        12.       Notice. For the purposes of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other; provided, however, that all
notices to the Employer shall be directed to the attention of the Employer with
a copy to the Secretary of the Employer. All notices and communications shall be
deemed to have been received on the date of delivery thereof.

        13.       Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of South
Carolina without giving effect to the conflict of laws principles thereof. Any
action brought by any party to this Agreement shall be brought and maintained in
a court of competent jurisdiction in State of South Carolina.

        14.       Non-Waiver. Failure of the Employer to enforce any of the
provisions of this Agreement or any rights with respect thereto shall in no way
be considered to be a waiver of such provisions or rights, or in any way affect
the validity of this Agreement.

        15.       Enforcement. The Executive agrees that in the event of any
breach or threatened breach by the Executive of any covenant contained in
Section 9(a), 9(b), or 9(c) hereof, the resulting injuries to the Employer would
be difficult or impossible to estimate accurately, even though irreparable
injury or damages would certainly result. Accordingly, an award of legal
damages, if without other relief, would be inadequate to protect the Employer.
The Executive, therefore, agrees that in the event of any such breach, the
Employer shall be entitled to obtain from a court of competent jurisdiction an
injunction to restrain the breach or anticipated breach of any such covenant,
and to obtain any other available legal, equitable, statutory, or contractual
relief. Should the Employer have cause to seek such relief, no bond shall be
required from the Employer, and the Executive shall pay all attorney’s fees and
court costs which the Employer may incur to the extent the Employer prevails in
its enforcement action.

        16.       Saving Clause. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision or clause of this Agreement, or portion thereof, shall be held by any
court or other tribunal of competent jurisdiction to be illegal, void, or
unenforceable in such jurisdiction, the remainder of such provision shall not be
thereby affected and shall be given full effect, without regard to the invalid
portion. It is the intention of the parties that, if any court construes any
provision or clause of this Agreement, or any portion thereof, to be illegal,
void, or unenforceable because of the duration of such provision or the area or
matter covered thereby,

6

--------------------------------------------------------------------------------

such court shall reduce the duration, area, or matter of such provision, and, in
its reduced form, such provision shall then be enforceable and shall be
enforced. The Executive and the Employer hereby agree that they will negotiate
in good faith to amend this Agreement from time to time to modify the terms of
Sections 9(a), 9(b) or 9(c), the definition of the term “Territory,” and the
definition of the term “Business,” to reflect changes in the Employer’s business
and affairs so that the scope of the limitations placed on the Executive’s
activities by Section 9 accomplishes the parties’ intent in relation to the then
current facts and circumstances. Any such amendment shall be effective only when
completed in writing and signed by the Executive and the Employer.

        17.       Certain Definitions.

                      (a)        “Affiliate” shall mean any business entity
controlled by, controlling or under common control with the Employer.

                      (b)        “Business” shall mean the operation of a
depository financial institution, including, without limitation, the
solicitation and acceptance of deposits of money and commercial paper, the
solicitation and funding of loans and the provision of other banking services,
and any other related business engaged in by the Employer or any of its
Affiliates as of the date of termination.

                      (c)        “Cause” shall consist of any of (A) the
commission by the Executive of a willful act (including, without limitation, a
dishonest or fraudulent act) or a grossly negligent act, or the willful or
grossly negligent omission to act by the Executive, which is intended to cause,
causes or is reasonably likely to cause material harm to the Employer (including
harm to its business reputation), (B) the indictment of the Executive for the
commission or perpetration by the Executive of any felony or any crime involving
dishonesty, moral turpitude or fraud, (C) the material breach by the Executive
of this Agreement that, if susceptible of cure, remains uncured ten days
following written notice to the Executive of such breach, (D) the receipt of any
form of notice, written or otherwise, that any regulatory agency having
jurisdiction over the Employer intends to institute any form of formal or
informal (e.g., a memorandum of understanding which relates to the Executive’s
performance) regulatory action against the Executive or the Employer or the
Employer (provided that the Board of Directors determines in good faith, with
the Executive abstaining from participating in the consideration of and vote on
the matter, that the subject matter of such action involves acts or omissions by
or under the supervision of the Executive or that termination of the Executive
would materially advance the Employer’s compliance with the purpose of the
action or would materially assist the Employer in avoiding or reducing the
restrictions or adverse effects to the Employer related to the regulatory
action); (E) the exhibition by the Executive of a standard of behavior within
the scope of his employment that is materially disruptive to the orderly conduct
of the Employer’s business operations (including, without limitation, substance
abuse or sexual misconduct) to a level which, in the Board of Directors’ good
faith and reasonable judgment, with the Executive abstaining from participating
in the consideration of and vote on the matter, is materially detrimental to the
Employer’s best interest, that, if susceptible of cure remains uncured ten days
following written notice to the Executive of such specific inappropriate
behavior; or (F) the failure of the Executive to devote his full business time
and attention to his employment as provided under this Agreement that, if
susceptible of cure, remains uncured 30 days following written notice to the
Executive of such failure. In order for the Board of Directors to make a
determination that termination shall be for Cause, the Board must provide the
Executive with an opportunity to meet with the Board in person.

                      (d)        “Change in Control” shall mean the occurrence
during the Term of any of the following events, unless such event is a result of
a Non-Control Transaction:

          (i)          The individuals who, as of the date of this Agreement,
are members of the Board of Directors of the Company (the “Incumbent Board”)
cease for any reason to constitute at least 50% of the Board of Directors of the
Company; provided, however, that if the election, or nomination for election by
the Company’s shareholders, of any new director was approved in advance by a
vote of at least 50% of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered as a member of the Incumbent Board;
provided, further, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened election contest, or other actual or threatened


7

--------------------------------------------------------------------------------

  solicitation of proxies or consents by or on behalf of any person other than
the Board of Directors of the Company, including by reason of any agreement
intended to avoid or settle any election contest or proxy contest.


          (ii)          An acquisition (other than directly from the Company) of
any voting securities of the Company (the “Voting Securities”) by any “Person”
(as the term “person” is used for purposes of Section 13(d) or 14(d) of the
Exchange Act) immediately after which such Person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of the combined voting power of the Company’s then outstanding Voting
Securities; provided, however, that in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a Non-Control Acquisition
shall not constitute an acquisition which would cause a Change in Control.


          (iii)         Consummation of: (i) a merger, consolidation, or
reorganization involving the Company; (ii) a complete liquidation or dissolution
of the Company; or (iii) the sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than a transfer to a
Subsidiary).


          (iv)          A notice of an application is filed with the South
Carolina Board of Financial Institutions, the Office of Comptroller of the
Currency (the “OCC”) or the Federal Reserve Board or any other bank or thrift
regulatory approval (or notice of no disapproval) is granted by the Federal
Reserve, South Carolina Board of Financial Institutions, the OCC, the Federal
Deposit Insurance Corporation, or any other regulatory authority for permission
to acquire control of the Company or any of its banking subsidiaries; provided
that if the application is filed in connection with a transaction which has been
approved by the Board, then the Change in Control shall not be deemed to occur
until consummation of the transaction.


                      (e)    “Competing Business” shall mean any business that,
in whole or in part, is the same or substantially the same as the Business.

                      (f)    “Good Reason” shall mean the occurrence after a
Change in Control of any of the events or conditions described in subsections
(i) through (viii) hereof:

          (i)          a change in the Executive’s status, title, position or
responsibilities (including reporting responsibilities) which, in the
Executive’s reasonable judgment, represents an adverse change from his status,
title, position or responsibilities as in effect at any time within ninety days
preceding the date of a Change in Control or at any time thereafter; the
assignment to the Executive of any duties or responsibilities which, in the
Executive’s reasonable judgment, are inconsistent with his status, title,
position or responsibilities as in effect at any time within ninety days
preceding the date of a Change in Control or at any time thereafter; any removal
of the Executive from or failure to reappoint or reelect him to any of such
offices or positions, except in connection with the termination of his
employment for Disability or Cause, as a result of his death, or by the
Executive other than for Good Reason, or any other change in condition or
circumstances that in the Executive’s reasonable judgment makes it materially
more difficult for the Executive to carry out the duties and responsibilities of
his office than existed at any time within ninety days preceding the date of
Change in Control or at any time thereafter;


          (ii)         a reduction in the Executive’s base salary or any failure
to pay the Executive any compensation or benefits to which he is entitled within
five days of the date due;


          (iii)       the Employer’s requiring the Executive to be based at any
place outside a 30-mile radius from the executive offices occupied by the
Executive immediately prior to the Change in Control, except for reasonably
required travel on the Employer’s business which is not materially greater than
such travel requirements prior to the Change in Control;



8

--------------------------------------------------------------------------------

          (iv)       the failure by the Employer to (A) continue in effect
(without reduction in benefit level and/or reward opportunities) any material
compensation or employee benefit plan in which the Executive was participating
at any time within ninety days preceding the date of a Change in Control or at
any time thereafter, unless such plan is replaced with a plan that provides
substantially equivalent compensation or benefits to the Executive, or
(B) provide the Executive with compensation and benefits, in the aggregate, at
least equal (in terms of benefit levels and/or reward opportunities) to those
provided for under each other employee benefit plan, program and practice in
which the Executive was participating at any time within ninety days preceding
the date of a Change in Control or at any time thereafter;


          (v)        the insolvency or the filing (by any party, including the
Company or the Bank) of a petition for bankruptcy of the Company or the Bank,
which petition is not dismissed within sixty days;


          (vi)       any material breach by the Employer of any material
provision of this Agreement;


          (vii)      any purported termination of the Executive’s employment for
Cause by the Employer which does not comply with the terms of this Agreement; or


          (viii)     the failure of the Employer to obtain an agreement,
satisfactory to the Executive, from any successor or assign to assume and agree
to perform this Agreement, as contemplated in Section 11 hereof.


        Any event or condition described in clause (i) through (viii) above
which occurs prior to a Change in Control but which the Executive reasonably
demonstrates (A) was at the request of a third party, or (B) otherwise arose in
connection with, or in anticipation of, a Change in Control which actually
occurs, shall constitute Good Reason for purposes of this Agreement,
notwithstanding that it occurred prior to the Change in Control. The Executive’s
right to terminate his employment for Good Reason shall not be affected by his
incapacity due to physical or mental illness.

                      (g)        “Non-Control Transaction” shall mean a
transaction described below:

          (i)          the shareholders of the Company, immediately before such
merger, consolidation or reorganization, own, directly or indirectly,
immediately following such merger, consolidation or reorganization, at least 50%
of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization; and


          (ii)          immediately following such merger, consolidation or
reorganization, the number of directors on the board of directors of the
Surviving Corporation who were members of the Incumbent Board shall at least
equal the number of directors who were affiliated with or appointed by the other
party to the merger, consolidation or reorganization.


                      (h)        “Territory” shall mean a radius of 15 miles
from (i) the main office of the Employer or (ii) any branch office of the
Employer.

                      (i)        “Notice of Termination” shall mean a written
notice of termination from the Employer or the Executive which specifies an
effective date of termination, indicates the specific termination provision in
this Agreement relied upon, and, in the case of a termination for Good Reason or
for Cause, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated.



9

--------------------------------------------------------------------------------

        18.    Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.

        19.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

        IN WITNESS WHEREOF, the Employer has caused this Agreement to be
executed and its seal to be affixed hereunto by its officers thereunto duly
authorized, and the Executive has signed and sealed this Agreement, effective as
of the date first above written.

    CONGAREE BANCSHARES, INC.     ATTEST:              By: /s/ Angela Dubinsky  
By: /s/ F. Harvin Ray, Jr.   Name:    Angela Dubinsky   Name:  F. Harvin "Hank"
Ray, Jr.      Title:  Chief Executive Officer              EXECUTIVE      /s/
Charlie T. Lovering      Charlie T. Lovering  







10